DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-20, 22-25, 28-30 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US PG Pub 2004/0138779 A1 (hereafter Shibata) in view of Tolstedt et al., US PG Pub 2010/0063680 A1 (hereafter Tolstedt).  

Regarding claims 14, 25, 28 and 33 where it is disclosed by Shibata to have a system which controls a robotic manipulator as shown in figures 1 and 3.  Shibata describes their system having predetermined path as shown in figure 10 where the table shows the path of the robot in tabular form.  In figure 18 boxes s201-s203, in Shibata’s disclosure, they describe how their system includes a path program which is read as being the current path of the robot and the distance between the current position of the robot and the actual position required by the program.  Shibata describes in figure 19 they describe determining a deployment position on the current path section of the predetermined path.  The distance between the two positions is used as the predetermined condition/threshold/limit see paragraphs 113-114.  The robot then moves 
  However, it is not specifically described by Shibata that the robot be partially automated.  Shibata does describe that the robot can determine the path are automatically set as described in at least paragraph 13.  It is noted that applicant’s specification is devoid of what they define as “partially automated” and hence the broadest reasonable interpretation has been used for the term.  In this instance the term has be interpreted as the robotic device being able to be programmed by the user and where offline teaching the robot the path is considered to be human interaction and control and where the robot can carry out functions by its self as described in at least paragraphs 13-15.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shibata whom does teach having their robot being both taught paths and automatically moving along the taught path and thus would obviously be partially automated which would allow the robotic manipulator to move and adjust the path it travels along with out to much manual input and hence reduce the down time due to having to program the robot due to obstacles in its path.  
Where it is not specifically disclosed by Shibata to have the current path section is a stored path section of the predetermined path.  
Tolstedt is directed to an autonomous robotic device which is also semi-autonomous as described in at least paragraphs 3 where semi-automated is the same as semi-autonomous.  Tolstedt also describes their system having a stored path as described in at least figure 13 box 1304 “retrieve planned path” which is the same as predetermined path.  It is also disclosed by Tolstedt in at least figure 13 to have the robotic device move along the predetermined path and when an obstacle is detected move around the obstacle a safe distance and then rejoin the predetermined path once the obstacle has been cleared as shown in at least figure 1.  It is also 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to have modified Shibata by the teachings of Tolstedt where they are both directed to the same field of endeavor of controlling robotic device.  Where one would have been motivated to modify Shibata, by using a known technique to improve similar devices in the same way, as taught by Tolstedt.  Where in this instance the modification of Shibata whom does not specifically have the system using a predetermined path and rejoining the predetermined path once the obstacle has been avoided safely, as taught by Tolstedt in at least figures 1 and 13.  Where this would have modified Shibata to now have the robot include predetermined path that would be used and any obstacle in the predetermined path would allow the system to flyby the point and rejoin the original path once the obstacle has been traversed safely using a distance threshold, s taught by Tolstedt.  The modification of Shibata would include the software control system that is used by Tolstedt to avoid the collision with the object in the path of the robot.  Hence using this software code to modify Shibata to allow it to now avoid collisions with object that are in its path.  

Regarding claims 15 & 29 where it is disclosed by Shibata to have their system also have the distance parameters stratifying a condition when the value of the distance parameter is less or moving the robot to the deployment position if a deployment condition is met as described in at least figures 19-20 and subsequent description in the specification.  

Regarding claims 16 & 30 where Shibata describes the path being adjusted is complementary of the original path as the start point through to the end position any adjustment which need to be carried out are made ensuring that the robot ends up at its predetermined send point and hence would mean that the adjusted path is complementary to the original path see at least paragraphs 31-39.  

Regarding claim 17 where it is disclosed by Shibata in paragraphs 31-39 to have their system also have the deployment condition being a deviation of the current position of the robot from the current path selection.  

Regarding claims 18-19 where it is disclosed by Shibata in at least paragraphs 184-185 to have the robotic manipulator return to the start position if the route for the robotic manipulator cannot be made or an obstacle/interruption is made to the original path.  

Regarding claim 20 where it is described by Shibata in at least figure 8 to have their system also modifying the stored path section of the predetermined path before determining the deployment position.  In this instance correcting the path if an obstacle is found in the currently programmed path.    
Tolstedt is directed to an autonomous robotic device which is also semi-autonomous as described in at least paragraphs 3 where semi-automated is the same as semi-autonomous.  Tolstedt also describes their system having a stored path as described in at least figure 13 box 1304 “retrieve planned path” which is the same as predetermined path.  It is also disclosed by Tolstedt in at least figure 13 to have the robotic device move along the predetermined path and when an obstacle is detected move around the obstacle a safe distance and then rejoin the predetermined path once the obstacle has been cleared as shown in at least figure 1.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to have modified Shibata by the teachings of Tolstedt where they are both directed to the same field of endeavor of controlling robotic device.  Where one would have been motivated to modify Shibata, by using a known technique to improve similar devices in the same way, as taught by Tolstedt.  Where in this instance the modification of Shibata whom does not specifically have the system using a predetermined path and rejoining the predetermined path once the obstacle has been avoided safely, as taught by Tolstedt in at least figures 1 and 13.  Where this would have modified Shibata to now have the robot include predetermined path that would be used and any obstacle in the predetermined path would allow the system to flyby the point and rejoin the original path once the obstacle has been traversed safely using a distance threshold, s taught by Tolstedt.  The modification of Shibata would include the software control system that is used by Tolstedt to avoid the collision with the object in the path of the robot.  Hence using this software code to modify Shibata to allow it to now avoid collisions with object that are in its path.  

Regarding claim 22 where it is disclosed by Shibata in at least figure 10 to have a stored path way, which is used by the robot system and the robot uses the stored path way to move from point to point along the predetermined path.  

Regarding claim 23 where it is disclosed by Shibata in at least paragraphs 121-124 and shown in figure 13B to have their system also move to the deployment position on a linear path in a work space.  

Regarding claim 24 where it is disclosed by Shibata in at least paragraphs 31-39 to have the robot moving on the current path section from the start point to an end point.  

Claims 26-27 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Tolstedt (hereafter Shibata’), as applied to claim 25 above, and further in view of Graf et al., US PG Pub 2004/0030452 A1 (hereafter Graf).  

Regarding claim 26 where all the limitations of claim 25 are disclosed by Shibata’ as described above.  However, it is not specifically disclosed by Shibata to have their system have, synchronizing a second robot start position based on its predetermined path based on what the first robots path and position is and then mobbing the second robot to its own position.  
Graf is directed to a method and apparatus for the synchronous control of manipulators.  Where Graf in at least paragraphs 29-30, 34-36, 46 and 50 to have their system also have, synchronizing a second robot start position based on its predetermined path based on what the first robots path and position is and then mobbing the second robot to its own position.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shibata’ by the teachings of Graf where they are both directed to the same field of endeavor of robotic systems and the control of said systems.  Where one would have looked to modify Shibata’ by Graf by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Shibata’ whom does not use the multiple robots to carry work in a synchronized manor as taught by Graf by using locations/points to configure the system to allow for the synchronization of the robots.  

Regarding claim 27 where it is disclosed by Shibata’ in at least paragraphs 121-124 and shown in figure 13B to have their system also move to the deployment position on a linear path in a work space.  

Regarding claim 31 where all the limitations of claim 28 are disclosed by Shibata’ as described above.  However, it is not specifically disclosed by Shibata to have their system have, synchronizing a second robot start position based on its predetermined path based on what the first robots path and position is and then mobbing the second robot to its own position.  
Graf is directed to a method and apparatus for the synchronous control of manipulators.  Where Graf in at least paragraphs 29-30, 34-36, 46 and 50 to have their system also have, synchronizing a second robot start position based on its predetermined path based on what the first robots path and position is and then mobbing the second robot to its own position.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shibata’ by the teachings of Graf where they are both directed to the same field of endeavor of robotic systems and the control of said systems.  Where one would .  

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Tolstedt and further in view of Akiyama et al., US PG Pub 2006/0149421 A1 (hereafter Akiyama).  

Regarding claim 21 where it is disclosed by Shibata and Tolstedt, as described above, to have their system also have the stored path section being modified by a substitution of the stored path section with an alternate path section as shown in at least figures 12A-C, 13A-B also 17, and the associated descriptions in the specification.  Whereby the alternate path is the path which avoids the collision with the obstacle and is away from the original path from points P1 to P2.  
Where it is not specifically disclosed by Shibata to have the current path section is a stored path section of the predetermined path.  
Akiyama is directed to a robot control device that is able to stored paths as described in at least paragraphs 8-9, 32 and 35.  Where it is also described by Akiyama to have their robotic control device modify the original path by a path which was already stored in the memory as described in at least paragraphs 8-9, 32 and 35.  This is read upon by applicants claim to the stored path is modified by substitution of the stored path section with a different stored path section.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Shibata and Tolstedt by the teachings of Gunnar where they are both directed to the same field of endeavor of controlling robotic path movements.  Where one would have been motivated to modify Shibata and Toldstedt by the use of a known technique to improve a similar device in the same way, as taught by Akiyama.  In this instance the modification of Shibata and Toldstedt, whom do not have their system changing the path of the robot which is already stored in the system with another path which is also stored in the system as taught by Akiyama.  Where this would have led to the improvement of the system being able to be avoid objects whilst moving on a predetermined path and hence prevent a collision or require extensive reprogramming to correct the path of the robot.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claims 14-31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 14-31 and 33 where applicant specification and drawings are directed to the synchronization of two robots and their specification describes the control of a single robot in paragraphs 91-92, see US PG Pub.  In said paragraphs applicant does not provide sufficient detail as to how they have used the method described in the specification and applied it to one single robot.  The paragraphs merely recite that certain steps have to be eliminated but does not go into specifics.  Applicant drawings are directed to the control of two robot and the claims directed to one robot thus no specific control diagram has been provided by applicant.  The only paragraphs that are directed to the control of a single robot is paragraph 91-92 and that states everything in a negative fashion.  Whereby, applicant merely describes what the invention is not and not what it is.  Applicant has failed to provide detailed description of how they carry out their invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20 where applicant claims, “modifying the stored path section of the predetermined path before determining the deployment position.”  It is unclear how the system would be able to modify the path before it knows where the path needs to be modified to?  How can the system change the path without knowing where the new path ends, especially when the deployment position is where the path needs to reconnect to the original path?  The claim has not been treated on the merits due to the indefinite rejection above and no specific guidance being provided in the specification as it is merely directed to the control of two robots and not a single robot.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the method steps of how one robot is being controlled must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant’s current drawing and flow diagram is directed to the control of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments

Applicant’s arguments, see remarks, filed 12/20/2021, with respect to the rejection(s) of claim(s) 14-30 & 33 under Shibata, Gunnarsson, Boerner and Graf have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shibata in view of Akiyama et al.  .    
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.